Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This is in reply to papers filed on 6/7/2022. Claims 1-8 are pending. Claim 1 is/are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,282,563 
Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,282,563 (U.S. Patent Application No. 12/701,504) in view of Anderson et al. U.S. Publication 20090141895 (hereinafter “Anderson”). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of the claims of U.S. Patent No. 10,282,563 and the teachings of the Anderson reference render obvious the claims of the present application. Claim 9 of U.S. Patent No. 10,282,563 contain most elements of claim 1 of the instant application, except the features of video displays; a plurality of video displays; and wherein the activation of the privacy mode comprises at least one of: obscuring the data displayed on the at least one of the video displays; removing the data displayed on the at least one of the video displays; 
Anderson at para. 35 describes an embodiment with multiple screens. Anderson at para. 55, 57, and 99 also teaches displaying protected information on the screen only if the user is looking at the screen. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited in claim 9 of U.S. Patent No. 10,282,563 to include video displays; a plurality of video displays; and wherein the activation of the privacy mode comprises at least one of: obscuring the data displayed on the at least one of the video displays; removing the data displayed on the at least one of the video displays, as taught by Anderson, in order to increase the screen space available for viewing and reduce the probability of unauthorized 3rd parties viewing the sensitive information displayed on the screens.  
As for dependent claims 2-6, the claims of U.S. Patent No. 10,282,563 do not disclose the limitations of dependent claims 2-6.  Anderson discloses the limitations of dependent claims 2-6 at para. 15 (claims 2 and 3), para. 35 and 69 (claim 4), para. 42, 49, 55, and 99 (claim 5), para. 35 and 69 (claim 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited in claim 9 of U.S. Patent No. 10,282,563 to include the features disclosed in the cited paragraphs of Anderson for the same reasons (e.g., preventing unauthorized viewing by 3rd parties) as the independent claim.

Copending Application No. 17/726976 
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/726976 in view of Anderson. This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 17/726976 application render obvious the claims of the present application. Claim 9 of the 17/726976 application contains most elements of claim 1 of the instant application, except the features of video displays; a plurality of video displays; a security processor, configured to use the facial recognition data to determine an attention point of the user and to activate a privacy mode on at least one of the video displays when the attention point of the user is not on the at least one of the video displays; 
Anderson at para. 35 describes an embodiment with multiple screens. Anderson at para. 55, 57, and 99 also teaches displaying protected information on the screen only if the user is looking at the screen. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited in claim 9 of the 17/726976 application to include video displays; a plurality of video displays; and wherein the activation of the privacy mode comprises at least one of: obscuring the data displayed on the at least one of the video displays; removing the data displayed on the at least one of the video displays, as taught by Anderson, in order to increase the screen space available for viewing and reduce the probability of unauthorized 3rd parties viewing the sensitive information displayed on the screens.
As for dependent claims 2-6, the claims of the 17/726976 application do not disclose the limitations of dependent claims 2-6.  Anderson discloses the limitations of dependent claims 2-6 at para. 15 (claims 2 and 3), para. 35 and 69 (claim 4), para. 42, 49, 55, and 99 (claim 5), para. 35 and 69 (claim 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited in claim 9 of the 17/726976 application to include the features disclosed in the cited paragraphs of Anderson for the same reasons (e.g., preventing unauthorized viewing by 3rd parties) as the independent claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “obscuring the data displayed”, “removing the data displayed”, and “otherwise making the data displayed”.  However, there is no antecedent basis for the data displayed. 
Claim 1 recites “a security processor, configured”. However, it is not clear whether this is referring to a new security processor or the security processor previously introduced.
Claim 5 recites “an attention point of an authorized user”. However, it is not clear whether the attention point of claim 5 is referring to the attention point of claim 1. Also, it is not clear whether an authorized user is referring to the authorized user previously introduced in claim 5.
The remaining dependent claims inherit the limitations of claim 1 and are rejected for the same reasons as claim 1.
Appropriate correction is required.
	
	

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. U.S. Publication 20090141895 (hereinafter “Anderson”)
As per claim 1, Anderson discloses 
A computer-controlled system [systems, para. 50] for regulating the interaction between a computer [computer 1050 Figure 1, para. 36, 41] and a user [user, para. 42, 43] of the computer based on an environment of the computer and the user, the computer-controlled system comprising: 
an image sensor device [gazetracker 1400, Figure 1] configured to collect facial recognition data [facial recognizer, para. 42] proximate to the computer and to communicate the facial recognition data [authenticating the user found in the image, para. 42; the processor processes the user image data] to a security processor [processors, para. 91]; and 
Anderson [0055]
system detects a loss of gazepoint due to user blink, user stare, or other cause of loss of gazepoint the system applies the default protection of (5100)1. The result is that the SCD system only displays original content during periods when it has positive indication that the user is actively viewing the display.
Anderson Para. 57 1) Replace original content in any default conditions (e.g. lack of gazepoint data, user stare or blink, etc.) to reduce the total time that the original content is present on the display for potential interception by attackers.
 
Anderson [0099]
1. True content is not displayed when the user is not looking at the display.


a plurality of video displays; [multiple displays, para. 35]
a security processor, configured to use the facial recognition data [facial recognizer, para. 42] to determine an attention point of the user [identifies the eyes of a user in the image(s), then computes gazevectors, para. 41] and to activate a privacy mode on at least one of the video displays when the attention point of the user is not on the at least one of the video displays [only displays original content when the user is actively viewing the display, para. 55]; 
Anderson [0099]
1. True content is not displayed when the user is not looking at the display.
Anderson Para. 57 1) Replace original content in any default conditions (e.g. lack of gazepoint data, user stare or blink, etc.) to reduce the total time that the original content is present on the display for potential interception by attackers.


wherein the activation of the privacy mode comprises at least one of:
 obscuring the data displayed on the at least one of the video displays; 
removing the data displayed on the at least one of the video displays; and 
otherwise making the data displayed on the at least one of the video displays unavailable.  
Anderson [0055] the SCD system only displays original content during periods when it has positive indication that the user is actively viewing the display. 
Anderson [0099]
1. True content is not displayed when the user is not looking at the display.
Anderson Para. 57 1) Replace original content in any default conditions (e.g. lack of gazepoint data, user stare or blink, etc.) to reduce the total time that the original content is present on the display for potential interception by attackers.


As per claim 2, the rejection of claim 1 is incorporated herein. 
Anderson discloses wherein the privacy mode is activated on a portion of one or more of the video displays.  
( Anderson Para. 15 describes displaying the content in the region of the display based on the gazepoint, and other paragraphs describes not displaying the content, e.g., para. 55, 99, 57
) 
Anderson [0015] define a first secure display region corresponding to the gazepoint of an authorized viewer; send content to the display such that the secure content in the first secure display region in a format intelligible to the authorized viewer, and content outside of the first region in a format not intelligible to an unauthorized viewer.

As per claim 3, the rejection of claim 1 is incorporated herein. 
Anderson discloses wherein the privacy mode is activated on a subset of the video displays.  
( Anderson Para. 15 describes displaying the content in the region of the display based on the gazepoint, and other paragraphs describes not displaying the content, e.g., para. 55, 99, 57
) 
[0015] define a first secure display region corresponding to the gazepoint of an authorized viewer; send content to the display such that the secure content in the first secure display region in a format intelligible to the authorized viewer, and content outside of the first region in a format not intelligible to an unauthorized viewer.

As per claim 4, the rejection of claim 1 is incorporated herein. 
Anderson discloses wherein the privacy mode is activated on all of the plurality of video displays.  
(Anderson discloses that there may be multiple screens and protecting confidential data on all the screens, para. 35 and para. 39
)
Anderson [0035] display content that to an authorized user that is functionally similar the same content displayed on an unprotected display, while providing substantially unintelligible content to an unauthorized view who looks at the same protected display. The systems and methods provided by the present invention are effective with multiple types of displayed content, including without limitation video, text, and images, displayed on one or multiple displays, and viewed by one or multiple authorized users.
Anderson [0069], disrupters are images designed to interfere with the attacker's ability to view the display, and typically cover the entire display area. Disrupters can be any image except the original content. For example, some exemplary embodiments of the present invention use a full-intensity white image


As per claim 5, the rejection of claim 1 is incorporated herein. 
Anderson discloses wherein the security processor is further configured to use the facial recognition data and user security parameters [facial recognition signature, para. 42] to determine whether a user is an authorised user, wherein activation of the privacy mode is effected in relation to an attention point of an authorised user.  
	Anderson [0042] In some embodiments the gazetracker(s) and their associated module(s) are configured to authenticate the user found in the image(s), providing thereby authenticating gaze trackers. … authenticating gazetracker includes an additional module called a facial recognizer, … [0045] Identify the user's eyes and other facial parameters in the image of the head (and produce facial recognition signature). [0046] Look up user's facial recognition signature in the authentication database to determine the user's identity; 

Anderson [0049] The above steps need occur infrequently, as the gazetracker can cache the facial recognition signature and intermittently re-authenticate the user's facial pattern from gazetracker images during normal use. 
Anderson [0099]
1. True content is not displayed when the user is not looking at the display.
Anderson [0055] the SCD system only displays original content during periods when it has positive indication that the user is actively viewing the display. 


As per claim 6, the rejection of claim 1 is incorporated herein. 
Anderson discloses wherein, when there is no authorised user, privacy mode is activated in relation to all of the plurality of video displays.  
 ( Anderson discloses to display images that can be intelligibly perceived only by an authorized user. Since only authorized user may perceive the sensitive images in Anderson, that means that when there is no authorized user, no one can perceive the images, para. 35
)
[0035] In one aspect, the present invention provides systems and apparatus effective to display images that can be intelligibly perceived only by an authorized user. More particularly the systems and apparatus provided by the present invention display content that to an authorized user that is functionally similar the same content displayed on an unprotected display, while providing substantially unintelligible content to an unauthorized view who looks at the same protected display. The systems and methods provided by the present invention are effective with multiple types of displayed content, including without limitation video, text, and images, displayed on one or multiple displays, and viewed by one or multiple authorized users.
Anderson [0069], disrupters are images designed to interfere with the attacker's ability to view the display, and typically cover the entire display area. Disrupters can be any image except the original content. For example, some exemplary embodiments of the present invention use a full-intensity white image







Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mehrotra et al. U.S. Publication 20060064384 (hereinafter “Mehrotra”)
	As per claim 7, the rejection of claim 1 is incorporated herein. However, Anderson does not expressly disclose 
wherein the obscuring of the data includes one or more of pixilation, Gaussian blurring, pixel randomization, screen blanking, and activation of a screen saver.  
Mehrotra discloses utilize blur and pixelization filters to mask sensitive details
Mehrotra [0011] utilized blur and pixelization filters to mask sensitive details in video while still providing a low-fidelity overview useful for awareness. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson with the technique for pixelization and blurring to mask sensitive details of Mehrotra to include 
wherein the obscuring of the data includes one or more of pixilation, Gaussian blurring, pixel randomization, screen blanking, and activation of a screen saver.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to protect sensitive data when the user is not actively reviewing the data. The system of the primary reference can be modified to utilize blur and pixelization filters to mask sensitive details as taught in the Mehrotra reference. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Lemelson et al. U.S. Patent No. 6603491 (hereinafter “Lemelson”).
As per claim 8, the rejection of claim 1 is incorporated herein. 
	However, Anderson does not expressly disclose 
wherein the image sensor comprises an infrared sensor.  
 	Lemelson discloses wherein the image sensor comprises an infrared sensor.  
(Lemelson teaches eye tracking by using infrared light and an “infrared photo detector/infrared camera’ to more accurately determine the eye [gaze point] direction vector” (Lemelson: col. 9 lines 18-31, col. 13 lines 26-56, col. 14 lines 17-31; Fig. 4A, 4C). Lemelson discloses the image sensor being an infrared sensor, i.e.,“infrared photo detector, infrared camera” (9:26-27). Lemelson also describes using an infrared sensor capable of collecting facial recognition data and communicating the facial recognition data. For example, Lemelson discloses detecting multiple users and detecting the closest user, e.g., “If a number of users 22 are detected by the camera 26 or photo sensor 74 and image processing method at block 124, then the closest user 22 is determined by a suitable way for determining the closer of several images (i.e. segmentation image processing” (14:65-15:3). The Lemelson system can distinguish between these multiple users. As another example, Lemelson discloses that processing the image from the infrared sensor provides the capability to detect user’s head and hands, e.g., “[djetection of lip movement or some other indicators, such as, nodding of the head, or waving of hands, may be detected by image processing” (11:42-46).
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson with the technique for using infrared sensor to recognize users of Lemelson to include 
wherein the image sensor comprises an infrared sensor.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to analyze user attention. One would have done so, at least to “to further enhance measurements of points C 118 and D 120” and thus more accurately “calculate the screen gaze coordinates” (Lemelson: col. 13 lines 26-55).


 

 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Emphasis is additional throughout.